Title: To James Madison from the Republican Citizens of York County, District of Maine, 10 September 1812 (Abstract)
From: Republican Citizens of York County, District of Maine
To: Madison, James


10 September 1812. A convention of “more than six hundred republican citizens,” members of the “solid yeomanry,” met on 10 Sept. “to consider and resolve on the momentous subjects of public affairs.” After attending church services and processing to the courthouse, the convention appointed a committee to prepare a report for consideration. The convention then unanimously approved the following address and resolutions and ordered that they be published and a copy transmitted to the president.
“Fellow Citizens, … In times of danger and calamity our fathers were wont to meet and reciprocate their patriotic sentiments, and to improve, inculcate and disseminate those principles which are essential to liberty. In case of threatened or actual war their patriotism was warmed, their zeal animated, their exertions augmented and their strength became equal to the day. Hence have they subdued the wilderness, vanquished the savages, resisted the oppressor and effected their freedom and independence.
“Since our dismemberment from the British empire we have been the envy and admiration of the world. For thirty years had we enjoyed, with little interruption, peace, prosperity and happiness. Spectators of those cruel and vindictive wars which desolated Europe, we could feel for their distresses, deprecate the spirit which dictated them, but could entertain no wish to be involved in their calamities. Pursuing that system of neutrality which Washington adopted and inforced, we had a right to expect from the belligerents, that respect for our rights which was due to us as an independent nation. From the wise, pacific and impartial policy of the American government, the tyrants of Europe could expect no aid to their ambitious views. Each willing to involve us in an unprofitable and destructive contest, each affecting to suspect us of partiality to his foe, and each jealous of our peace and growing prosperity, our course was difficult, critical and dangerous. To avoid contests in which we had no interest, and, at the same time, to secure our commercial privileges, we had taken the precaution to define them by treaty with most of the nations of Europe. But from the close of the American revolution, Great Britain had persisted in violating our neutrality, by forcibly entering our vessels and taking our seamen. We had insisted that ‘on the high seas’ the flag should protect those who sailed under it; that for one nation forcibly to take the seamen from the vessels of another is an act of hostility; that altho’ Britain has a right to her own subjects, who have not become naturalized in the United States, this is not the way to obtain them. Tho’ these doctrines had been most conclusively enforced, by men of all parties in the United States, Great Britain had wickedly and wantonly pursued her arbitrary practice of forcibly taking from our vessels, at sea, British subjects, naturalized Americans, foreigners of all descriptions and even native citizens. Thus was the merchant embarrassed in his voyage, the captain deprived of the services of his crew; The poor unfortunate victim dragged from his country, his wife, his children and his liberty to magnify the pride and power of the British nation. Against this outrage upon the rights of the American flag, we had, at all times and under every administration protested. The offence had become insupportable and demanded immediate atonement. Yet, it is said that we ought to endure this intolerable disgrace and submit to the iniquity of the slavery of our citizens rather than enforce a spirit of resentment.
“To such degrading and slavish doctrine this convention cannot subscribe. They are satisfied that this injury alone would justify a prompt and vigorous opposition. But to these insults to our national honor—these attacks upon the liberty of our citizens, are added others of a deeper malignity. Tho’ our commerce had suffered by those grosser passions which war excites, it was prosperous and lucrative until the sixteenth of May one thousand eight hundred and six, when England declared all the coast, ports and rivers, from Brest to the Elbe inclusive, in a state of blockade. Thus by a mere declaration, without the possibility of investment, and against every principle of national law, one thousand miles of sea coast, and some of the principal ports and rivers in Europe were subjected to a paper blockade, and the channels of our commerce with near thirty millions of people obstructed. To this was succeeded the French Berlin decree of the twenty first of November one thousand eight hundred and six, blockading the British Islands and their dependencies. However ridiculous might have been the attempt to enforce this monstrous edict, at a time when a French ship durst scarcely venture upon the ocean, it was caught at as a reason for prohibiting our commerce with the enemies of England, and at length of blockading most of the ports of Europe. From this time America has been the sport and prey of the belligerents. Our government has reasoned, remonstrated and protested in vain. Averse to war and disposed to make any sacrifice to peace, short of the honor and independence of the nation and finding that we had nothing to expect but outrage and violence on the ocean, we withdrew from the scene of contention, and attempted the experiment of subsisting on our own resources. The clamors of our own citizens rendered the embargo ineffectual; and a non intercourse was substituted, to cease to operate against that nation which should first cease to violate our rights. At length France officially notified us of the repeal of her edicts, and, with her our commercial relations were restored. From that time our commerce has been subjected to the rapacity of the British cruisers. In vain have we attempted to negotiate. Arguments clear and irresistible have been evaded by empty professions, pitiful pretences and contemptible subterfuges. Finally we were given to understand that the Orders in Council must continue until the French decrees were repealed in cases where they did not affect us. What was to be done? So early as one thousand eight hundred and nine, Congress by a vote nearly unanimous, declared that the United States ought not to submit to these hostile edicts. To add to all this, the merciless savages had been instigated to acts of barbarous, vindictive warfare, and the tomahawk and scalping knife had been raised against the defenceless inhabitants of the frontiers. And to fill up the measure of British iniquity a spy had been detected in attempting to seduce the citizens from their allegiance and to effect a dissolution of the Union.
“In this situation, having for more than twenty years, witnessed the impressment of our citizens, and for nearly six years endured the most wanton and outrageous aggressions on our commerce, having demanded, and in every honorable way sought redress, without the most distant prospect of obtaining it, we have been compelled to resort to arms.
“In a war so just, for the protection of rights so essential, after the endurance of insults so aggravated and encroachments so intolerable, was it to be expected that a murmur would escape on account of the war? Could we entertain a suspicion that there were those who would refuse their aid in prosecuting the war. Is it possible that it has entered into the hearts of the most desperate and wicked to raise the standard of rebellion, and kindle the flames of a civil war, rather than contend for the preservation of those rights and liberties which were purchased by the best blood of our fathers.
“It is with mortification and regret, that this convention perceives that there is a desperate and malignant faction, among us, organized to embarrass the government in prosecuting the war, to aid and encourage the enemy and affect a separation of the Northern from the other states. Within the memory of many of us, the British nation was destroying our property, burning our cities, barbarously butchering our wives and children, and attempting to fix the badge of slavery upon us and our posterity. Now we find among us her advocates from the pulpit, the bar and the bench, applauding her candor and magnanimity, extolling her power, palliating her aggressions and justifying her for the wounds she is inflicting on our country. It is with that indignation which the love of country should always inspire that we perceive that the sacred desk has in many instances been prostituted to base and treasonable purposes. When men so respectable and influential as the clergy pervert their sacred office, and in time of war endeavor to persuade men to acts of opposition and rebellion, it becomes us to watch with unusual solicitude over our rights and withdraw all countenance and support from men who have proved themselves unworthy of their office. At this time it is particularly essential that you be watchful over your liberties. Most of the heroes of the revolution have paid the debt of nature, and after having devoted their lives to the service of their country have gone, we trust, to a happier world. Your Washington is not with you to animate you by his example or instruct you by his precepts. Already are his predictions beginning to be realized. Already you have the testimony of a respectable, honorable and honest federalist that a State convention is summoned for the purpose of taking into consideration the expediency of dissolving the Union. The storm of civil discord is gathering; the thunder roars at a distance; the lightning gleams on the dim mantle of night. Prepare to meet, to resist its fury.
“How do you relish the expressions of joy which you hear at a little British success? What do you think of the man who rejoices at the misfortunes of his country? It is not three years since the federalists were complaining that the government were destitute of energy. The embargo and non intercourse were submissive. We were the tamest people on earth, and could not be kicked into a war. How the time is changed. Nothing is, or can be so horrible as war. We are now to be destroyed by the energy of government. When Mr. Madison made an arrangement with Erskine, the federal party said this ought to have been done long before; and that it was what Great Britain had always been willing to do. When England refused to ratify this arrangement, this party blamed Mr. Madison for concluding it at all. The federalists affect to deprecate a treaty with France as the prospect of effecting one increases, and to wish it, as the prospect diminishes.
“The republicans do not fell [sic] indifferent to the wrongs and insults which we have received from France. They are satisfied that unless atonement is made, war ought, and must ensue. But the aggressions of one nation are no palliation for those of another. And with what consistency can the professed friends of peace urge a war with both nations at once? Has not the constitutional authority of the United States a right to select one of two enemies, each of which has given us ample cause of war.
“We love peace; we deprecate war. But we apprehend that a peace purchased by the surrender of our essential rights, would render us contemptible in the eyes of the world, and invite aggression rather than prevent it.
“What then is to satisfy the opposers of government? Power! Power! under the auspices and guarantee of Britain! For this they would barter the dearest rights of the country. For this they would wade thro’ blood. It is for this they justify the enemy, condemn their own government, and rejoice at the success of England and the misfortunes of America. It is for this the governor has been induced to refuse the militia. It is for this that such high handed measures are intimated to be in contemplation as chill the blood with horror. Despairing of governing the whole, this party would sever the Union that they may govern a part.
“Are you prepared, fellow citizens, to cut the chord which binds us together, and reunite us with Britain? Are your Southern brethren, who fought by your sides and shared with you in the distresses and glory of the revolution, to be abandoned for the vain and dazzling splendors of royalty? Will you raise your hands against your brethren and involve your country in all the horrors of a civil war, merely because certain gentlemen want power? No, fellow citizens, the fire of patriotism must kindle in your bosom. You will indignantly frown at and manfully resist, every attempt to weaken that Union from which you have derived so much prosperity and happiness. What boon are we to obtain by a dismemberment of the Union? After brother has bathed his hand in a brother’s blood; after parents shall have sacrificed their children, and children shall have risen up against their parents and caused them to be put to death; after cities are involved in flames, monuments of national grandeur tumbled into ruin and the temples of the most high prostrated in the dust; what new privilege will have been secured, what violated right preserved, what better government established? Weak and unable to protect ourselves, we should be compelled to call to our aid some foreign nation, and surrender our liberties as the price of our protection.

“Let us remember that for thirty years we have enjoyed the rich fruits of our glorious revolution; that our rulers are chosen by, and responsible to, us; that we are not taxed without our consent, that, under the administration of intelligent judges and impartial jurors, our lives, liberties and properties are secured to us by wholesome laws; that our worship is free, and our religion requires no human ‘bulwark’ to defend it. Let us unite to detect, suppress and resist plots, conspiracies, rebellion and treason, and to defend the honor and glory of the American name, remembering that a vigorous prosecution of the war is the only way to affect a speedy, safe and honorable peace. And looking to the God of armies for his divine protection, we have good reason to hope and believe that he who has so often made bare his arm for our salvation, will lead the United States to victory, glory and happiness.…
“The United States are engaged in war for the vindication of their rights upon the ocean. These rights must be maintained or our Independence must be surrendered. Every thing valuable to men in this world is now at stake. Our fate as a nation and as individuals, is to be decided by force of arms. At this awful moment, public spirit should nerve every arm, and love of country swell every bosom. The sublime spectacle of a whole people, regardless of private animosities, rising as one man to save their country, should now be presented to the world. With what disgust and horror, then, must we witness and record, at a moment so portentous, the degrading triumphs of foreign influence; the extended combinations of domestic treason? No sooner is war declared, than proclamation of universal disaffection is made; the country is inundated with seditious, inflammatory publications; high public functionaries side against their country and enlist under the banners of faction; civil war is threatened with all its horrors; our national and state Constitutions are menaced with prostration; a project to dissolve the Union is unblushingly announced; while a disastrous war, a disgraceful peace, are to be among the results of these nefarious machinations; and the elevation of a party into power, hostile to the liberties of the people, who are to rule over the whole or part of the United States, according to circumstances, is to be the glorious consummation of all.
“In such a state of things what remains to be done? Shall an immense majority of the people be silent and suffer the clamors of faction to pass for the unanimous expression of public opinion? While the air is rent with the venal outcries of foreign agents and the frantic ravings of domestic conspirators, against the measures of Government, shall not the voice of reason and patriotism be heard in their favor? That our rulers may be able to place a just and certain reliance on the energy and public spirit of their constituents; that mutual confidence, among the American people, may be universal; the patriotic stand which each section of the Union means now to take, ought to be publicly and solemnly proclaimed.
“Therefore; Resolved, By this Convention, that in this hour of peril, it is the duty of all descriptions of faithful citizens to fly to the standard of their country.
“Resolved, That the war in which we are engaged is, on the part of this country, sacredly just—that it has been absolutely forced upon the nation, that the only way to obtain a safe and honorable peace is to prosecute it with that determined spirit, that patriotic unanimity, that resistless energy which belong to an high minded and powerful people, who, for the maintenance of their rights, have appealed to arms.
“Resolved, That Great Britain, since the American revolution, has never ceased to regard this country with a jaundiced eye; that the achievement of our independence, our commercial prosperity, our republican government, have excited in her rulers, towards us, a deep and deadly hatred; that she has never ceased to cherish the proud hope of our final subjugation to her views of universal maritime domination.
“Resolved, That the English government is at this moment unquestionably making large calculations on our divisions; that she has been led, as appears by official documents, to count assuredly upon a powerful British party among us, who would be able to prevent the sword of this country from being drawn against her, however enormous might be her outrages upon our rights and honor. ‘If contrary to all calculation our rulers should be found to possess sufficient energy to resolve on war,’ this party was, at once, to compel them to throw away the sword and submit to Great Britain.
“Resolved, That it is now the settled plan of our incensed, relentless, implacable foe, by means of her trade, her emissaries, her agents, her spies and incendiaries; by bribery and corruption; by arraying one half our citizens against the other in a contest for supremacy; by the hopes which the chances of war hold out to faction; at length by open civil discord, to convulse this country to its center, to drench this land in blood, and finally by a dissolution of our union; or by the exaltation of her party into power, by the destruction of our republican institutions, or in either case, by an humiliating, disgraceful peace, effectually to break down the spirit of this people, and ultimately to render this nation the mere instrument of her greatness, the mere appendage of her extended empire.
“Resolved, That it is a fact too plain to be disputed, and which must forever disgrace the page of our history, a fact not to be paralleled except in barbarous ages, or among the most corrupt nations, that these ruthless schemes of conquest and ruin, these diabolical measures to sink the name of our republic, and lay our country low in the dust, are in fatal consent with the conduct of a large portion of our own citizens, who lend themselves to the views of the common enemy, who, having objects of their own which cannot be accomplished without foreign aid, or in a time of national disaster, flatter themselves that the period has now arrived which is to crown their proudest hopes. These political criminals, these traitors to their country, have long formed a combination so powerful; whose devotion to England, whose hostility to their own country, have been so well known in Europe as well as America, that the British Government sent to these men, as we all know, a secret but solemn embassy to form an alliance for the accomplishment of the most horrible purposes. Circumstances put a stop to this negotiation. Late appearances indicate that, in some form or other, it may have since been fully consummated.
“Resolved, That a British party has undeniably existed in this country since the days of the Revolution. This party received a powerful accession by the return of the refugees after the war. No sooner were the tories strangely taken into public favor than this party aspired to power. Strong now by their activity, their wealth and talents, having seduced from the love of liberty many distinguished individuals, having attained to places of high public confidence, an occurrence took place which seemed to establish their fortunes, beyond the reach of accident. The excesses, the fatal termination of the French Revolution had excited universal disgust and horror. It had the effect to produce a surprising influence upon political sentiments in this country. The unpopularity of republican principles soon became apparent. Monarchical and aristocratical opinions, it was evident, daily gained ground. Our own revolution itself became unpopular. To believe that there could be no such thing as a government of the people, and that a limited monarchy, under some name or other, was the best form of civil polity, became the order of the day. The pulpit, the rostrum, the press, resounded the doctrine. Colleges and Academies lent their aid. A large party was soon formed on this ground. Loathing the name of Frenchmen, they soon learnt to adore their enemies, the English. Our former oppressors were suddenly converted into the chosen people of God. England became ‘the bulwark of our religion,’ the battles which she fought were for the liberties of the world. The leaders of the old British faction had the address to place themselves at the head of this party and to amalgamate it with their own. The clergy had been artfully secured. They were invited to associate piety with all the talents and wealth of the country. And the cloak of religion was borrowed for the whole concern. These parties thus consolidated, thus arrayed, thus directed, became irresistible, bore down all opposition and ere long obtained a decided ascendancy in our public councils. American principles, however, soon had their turn to reign. This great party, which had chosen to term itself federal, and which had entangled in its toils many of our best citizens, now declined Faster than it arose. Driven from the public councils; continually sinking in reputation and in numbers; gradually deserted by all who would not sacrifice their country on the alter of faction; having lost all hope of power but by revolutions, public convulsions, or national disasters; burnt up with ambition, devoured by chagrin; the remains of this party, thus exalted, thus formed, thus fallen, is now dwindled and reduced to a disappointed, remorseless faction, whose bitterness exceeds the bitterness of gall and wormwood; whose venom the poison of the Upas or the Asp. But for the efforts of this faction, the embargo would have saved the country. Great Britain would have receded from her lawless usurpations. And long before this the sunshine of former prosperity would have burst upon us. Unable to prevent a declaration of war, this faction are resolved it shall end disastrously. The good people of America are then to discover that they have no friends but those great politicians who shall have had the magnanimity and patriotism to sell their country to England.
“This faction now plots state confederacies; rebellions backed by state authorities; revolutions and new Governments; and the members of this faction are to lend their aid, if necessary, to guide the destinies of these new empires.
“Resolved, That we can consider the project of a State Convention at Boston; of a convention of States at Hartford; the refusal of the governor of this Commonwealth; as well as of Rhode Island and Connecticut to afford to government the aid of the Militia; the bold proceedings of State Legislatures; The alarming project of state armies, only as so many fearful omens that desperate measures are in serious contemplation; a state of things in which the general government is to be resisted by the sword; when this country is to present a scene of universal desolation, and this land is to be converted into a field of blood.
“Resolved, That it is with profound regret we observe ministers of religion suffering themselves to be dragged into these murderous projects. All men are liable to become fanatical, some are so by constitution. We would regard with tenderness and candor the aberrations of our most useful class of citizens. But when we see pretended heralds of the mild and beneficent gospel of Jesus Christ, throwing off all regard to common decency, outrageously insulting the majesty of the public, sanctioning by their discourses the vilest defamations, proclaiming from the desk the most palpable untruths, exciting among their fellow citizens, bitterness, rancor and hatred; endeavoring to quench every spark of patriotism, and put a stop to the first risings of public spirit, stirring up insurrection, rebellion and civil war, we can view them only in the light of public incendiaries, the decided adversaries of their country, the open auxiliaries of the common enemy, and men who have forfeited all claim to public respect and public support.
“Resolved, That we regard with high approbation the conduct of many distinguished individuals of the opposition, (among whom we notice with great pleasure an eminent citizen of this state,) who on this terrific occasion, have seceded from their former friends, denounced their horrible projects, and joyfully restored themselves to the favor of their country.
“Resolved, That a tribute of national applause is due to the Hon. Joseph B. Varnum, William Widgery, Ebenr. Seaver, Charles Turner and Francis Carr, Esquires, for their independence and patriotism in voting for a declaration of war. We regard the abuse and insults which they have received as outrages upon the whole community; and instead of proceeding from ebullitions of public resentment, as the mere artificial contrivances of a few unprincipled actors behind the scenes, to render the war unpopular and odious.
“Resolved, That should any overt attempt be actually made, as has been repeatedly intimated, to break down the Constitution of this state, and to drive from their seats the patriotic Senate of this Commonwealth because they cannot be bent to the views of faction, we shall feel it our duty immediately to fly to arms! Let those who prepare to execute this project, weigh the matter well. Its perpetration will be resisted by a physical force which they will be unable to meet. They must abide the consequences!
“Resolved, That at this day of danger and alarm, it is rather a time for actions than for professions; that exposed as we are to external, and menaced as we are by internal foes, it is our sacred duty to be prepared for all emergencies; and as the Governor has refused to call out the militia when demanded by the President agreeably to the Constitution; as we have an extensive frontier by sea and land exposed to the enemy; as desperate measures seem to be resolved on by faction; it is therefore hereby recommended to all the friends of our rights and liberties, resident in this county, whether exempted from military duty or not, forthwith to arm and equip themselves for military service, in those cases where it has not been already done, and hold themselves in readiness to act at a moments warning. And it is further recommended that each Town form one or more companies, as afore said, appoint their officers and tender their services to Government to support the laws, suppress insurrections and repel invasions!
“Resolved, That the capture of our North Western Army, so far from operating as a disheartening occurrence, will, we trust, produce an universal conviction that the war in which we are engaged must be vigorously prosecuted; that public spirit must be effectually addressed; something like adequate compensation be allowed the brave men who are to fight our battles, and the sleeping energies of our country be called into immediate action.
“Resolved, That we principally rejoice in the brilliant victory lately achieved by the skill and courage of our brave seamen under the conduct of their gallant and able commander, under the sanguine hope that greater dependence will in future be placed on a naval force; and that while no time is lost in pushing on the war by land, the conviction will soon be universal, that the battles for commerce must be fought upon the ocean.
“Resolved, That we have the firmest confidence that the earliest opportunity will be embraced by government to procure a safe and honorable peace. When war could not be avoided with safety or honor, our rulers declared it at the risk of their popularity. They have every inducement to make peace which can influence men. But would the leaders of the British party rejoice at this event? Would they hail an immediate satisfactory settlement of all our difficulties with foreign nations? Would they delight to see the country basking in the sunshine of former prosperity. That an immense majority of the party opposed to the war would, we have not the smallest doubt. Not so with their leaders! Ambitious, unprincipled, they can see no way to greatness, but in their country’s ruin. They leave nothing undone which can imbarrass the government and prolong the war. Every patriotic statesman, every advocate of the rights, interests and honor of his country, is mercilessly hunted down. They rend the air with their ceaseless clamors; they load every breeze with the poisonous exhalations of their defaming breath. Is all this to induce Great Britain to sue for peace, upon just and honorable terms? We know the contrary. An immediate return of prosperous times would be regarded by the leaders of the British faction as the greatest misfortune. It would be the destruction of their influence; the ruin of their projects; the death blow of their fondest hopes.
“Resolved, That the deprivations and public burdens, incident to a state of war, will be cheerfully borne by the republican citizens of the county of York. Their patriotism is not to be quenched by the pressure of public calamities. The republican citizens of this county, will stand by their country to the last cent of their property and to the last drop of their blood.
“Resolved, That we need only to be seriously engaged in this conflict, and victory will crown our arms. The nation need only be roused, to carry on the war triumphantly. We have only to employ the means which heaven has put into our hands to obtain a speedy, a solid and a lasting peace.”
